Citation Nr: 1507127	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to February 1953.  The Veteran died in September 2003.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Philadelphia, Pennsylvania.  

The Veteran testified at a personal hearing at the RO in June 2011.  She testified at a Board hearing at the RO in February 2012.  

The issue on appeal was last before the Board in October 2012 when it was remanded for additional evidentiary development.  Also before the Board in October 2012 was the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1318.  This issue was denied by the Board and is no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  At the time of the Veteran's September 2003 death, service connection was in effect for acquired flat foot, hemorrhoids, and shell fragment wounds to the left thigh, right thigh and left side of the abdomen. 

2.  The Veteran's Certificate of Death reflects that the immediate cause of death was lung cancer.  Significant conditions contributing to death but not resulting in the underlying cause of the lung cancer were listed as congestive heart failure and coronary artery disease.   

3.  The Veteran is not presumed to have been exposed to herbicide agents during service, as the most probative evidence of record establishes that the Veteran's only foreign service included service in Korea, not during a period of time during which the Department of Defense (DOD) has confirmed the use of herbicide agents in Korea. 

4.  There is no evidence of record demonstrating that the Veteran's cause of death is attributable to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Court has issued certain directives pertinent to cases where the issue is service connection for the cause of a Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id. 

In regard to her cause of death claim, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  Required notice was completed by VCAA letters dated in September 2009, November 2009, April 2010 and May 2010.  

Any technical notice deficiency, to include the timing of the letters, sent to the appellant after the initial adjudication of her claim, was harmless error.  The claim was subsequently readjudicated several times after correct notification was received as evidenced by the statement of the case and supplemental statements of the case issued by the RO.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Regarding the duty to assist, the Veteran's service treatment records have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has testified that the Veteran was treated for a removal of a lung by VA in 1993 and that a VA physician informed the Veteran that the removal of the lung was linked to exposure to herbicides.  Attempts have been made to obtain records that might discuss the doctor's opinion that there was a link to herbicides, however, they have met with no success.  The Board notes that even assuming arguendo that the file contained records showing that a doctor linked the lung problem to herbicide exposure, the claim for service connection for the cause of death would still fail, as there is no evidence to show that the Veteran had any exposure to herbicides while serving in Korea in the early 1950's.  Accordingly, there is no prejudice to the appellant in failing to obtain these records.  The appellant's claim centers on the allegation that the Veteran was exposed to herbicides during active duty.  As set out below, however, the Board finds the evidence weighs against a finding that the Veteran had been exposed to herbicides while serving in Korea in the early 1950's.  Therefore, as stated above, even if the physician did tie a lung disorder to herbicide exposure this would not constitute probative evidence without some showing that the Veteran had in-service exposure to herbicide.  

The issue on appeal has been remanded on two occasions to obtain outstanding VA records including private medical records.  In conjunction with the remands, the appellant was requested to provide releases for the private medical records which could support her claim.  She has not done so.  The most recent communication from the appellant in that regard was dated in October 2014 when the appellant submitted a statement indicating that she did not have any other information or evidence to submit in support of the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability, and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present appeal, the appellant asserts that the Veteran's in-service exposure to herbicide agents caused his lung cancer, causing his death.  However, the Board, as will be discussed below, finds that the Veteran was not exposed to herbicide agents during service.  The appellant does not content that the Veteran's lung cancer had its onset during his active service and/or that he had relevant symptoms that began in service and continued thereafter.  Thus, there is no indication that the cause of the Veteran's death may be associated with service and a medical opinion is not required. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating the appeal.

Competency

The appellant can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, her statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board finds the determination of the etiology of the cause of the Veteran's death  does not involve a simple diagnosis or medical assessment.  See Jandreau; see also Woehlaert.  The appellant is not competent to provide a complex medical opinion regarding the etiology of cause of the Veteran's death.  See Barr.   

Analysis

The Veteran died in September 2003.  The appellant is claiming that the cause of death was linked to his active duty service due to exposure to herbicides such as Agent Orange.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Absent evidence to the contrary, service connection for certain chronic diseases, including malignant tumors and coronary artery disease, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  Id.  

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

With regard to exposure to herbicides outside of the Republic of Vietnam, VA has information regarding Agent Orange use in Korea along the demilitarized zone (DMZ).  Previously, the DOD confirmed that Agent Orange was used from April 1968 through July 1969 along the DMZ, although there is no indication that the herbicide was sprayed in the DMZ itself.  On January 25, 2011, VA amended its regulations to provide presumptive herbicide exposure for any Veteran who served between April 1, 1968, and August 31, 1971, in a unit determined by VA and the DOD to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 76 Fed. Reg. 4,245 -4,250 (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.

Initially, the Board notes there is no evidence of record demonstrating that the Veteran ever had active duty service in the Republic of Vietnam and the appellant is not alleging such service.  Service connection for the cause of the Veteran's death based on military service in Vietnam, to include presumptive service connection for herbicide exposure, is not warranted.  

Associated with the claims file is a Certificate of Death which reveals that the Veteran died in September 2003.  The immediate cause of death was reported to be lung cancer.  Significant conditions contributing to death but not resulting in the underlying cause of the lung cancer were listed as congestive heart failure and coronary artery disease.  

During the Veteran's lifetime, service connection was in effect for acquired flat foot, hemorrhoids, and shell fragment wounds to the left thigh, right thigh and left side of the abdomen.  There is no competent evidence of record which links any of the service connected disabilities to the cause of the Veteran's death.  No health care professional is recorded as opining that there is such a link.  The appellant is not competent to provide an etiology opinion linking these disorder to the Veteran's death as this is not a simple medical determination.  Service connection for the cause of the Veteran's death based on his service connected disabilities is not warranted.  

There is no competent evidence of the presence of coronary artery disease or congestive heart failure to a compensable degree within one year of discharge to allow for a grant of service connection for the cause of the Veteran's death on a presumptive basis under 38 C.F.R. § 3.309(a).  The report of a VA examination which was conducted in February 1954 indicates that the heart was not enlarged and there were no murmurs or thrills.  A November 1973 X-ray was interpreted as revealing an essentially normal heart.  There is no medical evidence documenting the presence of either pathology within one year of discharge.  The appellant has not alleged such a fact pattern.  

Service connection is not warranted for the cause of the Veteran's death due to lung cancer, congestive heart failure  or coronary artery disease on a direct basis.  The Veteran's service treatment records are devoid of any evidence of complaints of, diagnosis of or treatment for any of these disabilities or any similar pathology.  Clinical evaluation of the lungs, heart and vascular system was determined to be normal at the time of the February 1953 separation examination.  There is no competent medical evidence of the presence of these disabilities for many years after the Veteran's discharge.   The report of a VA examination which was conducted in February 1954 indicates that the heart was not enlarged and there were no murmurs or thrills.  The lungs were normal.  A November 1973 X-ray was interpreted as revealing an essentially normal heart.  Significantly, no health care professional has linked any of these disabilities to the Veteran's active duty service on a direct basis and the appellant is not competent to provide an etiology opinion on this matter as it is not a simple medical determination.

The appellant is claiming that the cause of the Veteran's death was his exposure to herbicides while serving in Korea during active duty.  She testified at a Decision Review Officer hearing at her local RO in June 2011 that the Veteran informed her that he was sprayed with a substance from an airplane during active duty.  She seemed to argue that this was the cause of the Veteran's lung cancer.  She testified that no health care professional had ever provided a medical opinion linking the Veteran's death to his active duty service.  

The appellant also testified before the undersigned in February 2012.  She denied that the Veteran had ever smoked.  She reported that a lung was removed from the Veteran in approximately 1993.  The appellant testified that the Veteran had stated that he had been out in a field during active duty when some substance was sprayed on him by an airplane.  The appellant testified that the Veteran had been under the impression that he had been sprayed with Agent Orange.  The appellant testified that she had been informed by a VA physician, Dr. Cave, that the removal of the Veteran's lung in 1993 could have been related to his exposure to Agent Orange.  The appellant's representative argued for a grant of service connection based on Agent Orange exposure for the removal of the lung, the congestive heart failure and the coronary artery disease.  

The Board finds that service connection is not warranted for the cause of the Veteran's death based on his alleged exposure to herbicides to include Agent Orange during active duty.  As set out above, VA has determined that herbicides were used in Korea at the DMZ but this was from April 1, 1968, and August 31, 1971.  The Veteran's period of active duty service was from February 1951 to February 1953.  There is no competent evidence documenting that the Veteran was exposed to herbicides at this time.  

The only evidence of record which indicates that the Veteran was exposed to herbicides during active duty is the appellant's own allegations and testimony.  Significantly, the Board finds reason to place reduced probative value on the appellant's testimony.  In February 2012, the appellant testified before the undersigned that the Veteran had never smoked before.  However, there are references in the medical records to the Veteran having had a very significant smoking history.  The report of a February 1960 VA hospitalization includes the annotation that the Veteran was smoking one pack of cigarettes per day or less.  A March 2002 VA clinical record includes the annotation that the Veteran had quit smoking in 1996 and before that he had smoked one pack per day for 45 years.  Other medical records dated in the 2000's also reference a history of smoking.  It is not apparent to the Board why the appellant would testify that the Veteran had never smoked before when the evidence demonstrates that she was married to the Veteran from January 1990 until his death in 2003.  This period of time included a period when the Veteran was smoking a pack per day.  Additionally, at the time of the June 2011 RO hearing, the appellant was asked if, at any point in time, any doctor provided any kind of medical opinion or statement that the cause of the Veteran's death was related to service or a service connected disability.  The appellant's reply, under oath, was that she did not know of any such evidence.  However, approximately six months later, the appellant testified before the undersigned that a VA physician had, in fact, linked the removal of one of the Veteran's lungs to herbicide exposure.  It is not apparent to the Board why the appellant's testimony would have changed so significantly within six months.  Not only may the appellant's memory have dimmed with time, but self-interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

The Board notes the Veteran participated in combat as documented by his receipt of the purple heart.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  In the current case, the government has determined that no herbicides were used in Korea during the time the Veteran served there.  The allegation that he was sprayed with herbicide while in the field is not consistent with the circumstances or conditions of the Veteran's service in Korea in the early 1950's.  There is no competent evidence of record which supports a determination that herbicides were used in Korea during the Veteran's active duty service.  Furthermore, the Board notes that the appellant is reportedly relaying what the Veteran had informed her of his service in Korea.  As set out above, the Board finds reason to discount the probative value of the appellant's testimony regarding the Veteran's history.  The Board finds there is no competent probative evidence of record which demonstrates that the Veteran was exposed to herbicides while in Korea even upon consideration of 38 U.S.C.A. § 1154(b).

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 .  The appellant has not submitted any other evidence and the Board is not aware of any other evidence which could link the cause of the Veteran's death to herbicide exposure.  

The appellant has testified that a VA physician, Dr. Cave, reportedly had informed the Veteran that the removal of a lung in the 1990's was the result of the Veteran's exposure to herbicides while in Korea.  Attempts were made to obtain medical records from the 1990's without success.  Significantly, even if it assumed, arguendo, that this etiology statement is correct, there is still no competent probative evidence of record which demonstrates that the Veteran was actually exposed to herbicides during active duty.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The appeal is denied.  



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


